Citation Nr: 0734741	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an initial compensable rating for service 
connected status post ligament damage, right (major) 
little finger.

2.	 Entitlement to an initial compensable rating for service 
connected status post fracture, right (major) thumb.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989, and from February 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted service connection for status post ligament 
damage, right little finger, as well as status post fracture, 
right thumb, assigning a zero percent rating for each 
disability; denied service connection for post-traumatic 
stress disorder (PTSD); denied service connection for a 
bilateral foot disorder; and granted a 10 percent rating 
based on multiple noncompensable service connected 
disabilities (namely, the two service connected right finger 
disorders) pursuant to 38 C.F.R. § 3.324.  The RO issued a 
notice of the decision in May 1998, and the veteran timely 
filed a Notice of Disagreement (NOD) in March 1999 with 
respect to the denials, the zero percent evaluations, and the 
10 percent rating assigned under § 3.324.  Also in March 1999 
the RO provided a Statement of the Case (SOC), and 
thereafter, in May 1999, the veteran timely filed a 
substantive appeal.

The veteran requested a Central Office hearing on these 
matters, which was held in June 2001 where the veteran and 
his wife presented as witnesses before the undersigned 
veteran's law judge.  A transcript of the hearing is of 
record.  

On appeal in September 2001, the Board noted that, based on 
evidence establishing that the veteran's right little finger 
and right thumb disabilities had materially interfered with 
his occupation as a fiber optics technician, the RO, in the 
April 1998 decision, awarded a 10 percent rating based on 
multiple, noncompensable, service connected disabilities, 
pursuant to 38 C.F.R. § 3.324.  The Board also observed that 
in his NOD, the veteran objected to this 10 percent 
evaluation.  However, because 38 C.F.R. § 3.324 provides for 
a maximum 10 percent rating under such a circumstance, the 
Board determined that the issue of entitlement to a rating in 
excess of 10 percent had been fully resolved and was thus not 
before it.  In this decision, the Board also denied the 
veteran's service connection claim for a bilateral foot 
disorder, and remanded the case with respect to the PTSD 
claim as well as the noncompensable ratings assigned for the 
right finger disabilities.  In the Remand, the Board directed 
the Appeals Management Center (AMC) to partake in additional 
development, to include obtaining pertinent VA and non-VA 
medical records since 1998, obtaining stressor information 
from the veteran, scheduling the veteran for a VA psychiatric 
examination and a VA examination of the right hand, and 
ensuring compliance with the Veterans Claims Assistance Act 
(VCAA). 

The AMC/RO thereafter granted the veteran's PTSD claim in an 
October 2003 decision.  The Board therefore considers this 
matter resolved.  In addition, it supplied Supplemental 
Statements of the Case (SSOCs) as to the two remaining issues 
currently on appeal in November 2002, October 2003 and July 
2007.   

The Board finds that the AMC complied with the September 2001 
Remand directive, however, the most recent VA examination 
report is inadequate for the purposes of adjudicating the 
level of disability of the veteran's right thumb.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).  The Board also remands the issue of 
whether an extraschedular rating is warranted for the 
veteran's right thumb and/or right little finger under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  Therefore, 
this aspect of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.
 
Additionally, at the veteran's June 2001 Central Office 
hearing, and as noted in the Board's September 2001 decision, 
the veteran has raised the issue of service connection for a 
right wrist disorder, claimed as secondary to his service 
connected right little finger and right thumb disabilities.  
See Hearing Transcript at 21-22.  The Board again refers this 
matter to the RO for further action, to include adjudication 
of this issue after providing proper VCAA notice.
FINDINGS OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for his service connected status post ligament damage, right 
(major) little finger; as noted above, the question of 
whether an extraschedular rating is warranted for this 
disability is addressed in the remand below.  


CONCLUSION OF LAW

An initial compensable schedular rating for service connected 
status post ligament damage, right (major) little finger is 
not warranted as a matter of law.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 
(1997) & 5230 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive on the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute, and 
resolution of the appeal depends upon an interpretation of 
the laws and regulations pertaining to evaluations assigned 
to limitation of motion of the little finger.  Therefore, 
because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  The Board again notes that the 
issue of whether an extraschedular rating is warranted for 
the veteran's right little finger disability (and/or his 
right thumb disability) is addressed in the remand appended 
to this decision. 


II. Law & Regulations 

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In addition, where the schedule of ratings 
does not contain a provision that specifically applies to a 
particular disability, 38 C.F.R. § 4.20 permits application 
of ratings under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
  
Relevant to the instant case, with respect to disability 
ratings for the fingers, at the time the veteran filed his 
November 1997 claim, the following provision of 38 C.F.R. § 
4.71a was in effect: Pursuant to Diagnostic Code 5227, a 
veteran with any other ankylosis of the finger would receive 
a zero percent evaluation for the major or minor hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5227 (1997).     

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying pertinent Diagnostic Codes underwent 
revisions, effective from August 26, 2002.  See 67 Fed. Reg. 
48784 (July 26, 2002) (explaining that the amendment sought 
to "assure that veterans diagnosed with these [finger and 
thumb] conditions receive consistent evaluations").  As a 
general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending before VA, the new 
provision will apply only to the period on and after its 
effective date, unless otherwise clearly indicated by the 
statute or regulation, while the former provision will apply 
to the pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issues in this appeal span both 
before and after the above amendment, the Board must evaluate 
the veteran's right little finger disability under the pre-
August 2002 version of 38 C.F.R. § 4.71a as well as the post-
August 2002 version.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

From August 26, 2002, any limitation of motion of the little 
finger would produce a zero percent evaluation for either the 
major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2007).  Further, Note (5) provides that "[i]f there is 
limitation of motion of two or more digits, evaluate each 
digit separately and combine the evaluations."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, Note (5) (2007).    

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
   
b. Fenderson Appeal
In the instant case, the veteran has challenged the initial, 
noncompensable disability ratings for his right little finger 
and right thumb disorders, as opposed to having filed a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with it and 
objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.


III. Analysis 

a. Factual Background
As reflected in a March 1998 VA medical examination report, 
the veteran indicated that he was right-handed and that he 
had pain in the right little finger.  A physical examination 
revealed no swelling, heat or erythema, but there was some 
moderate tenderness to the right little finger.  All digits 
had normal range of motion, and the clinician diagnosed the 
veteran with status post ligament damage, right little 
finger.  A March 1998 X-ray report revealed no evidence of 
bone, joint or soft tissue abnormality. 

In a February 2000 VA Progress Note, the veteran indicated 
that he had worked for a cable company for three years.   

At his June 2001 Board hearing, the veteran testified that he 
had right little finger pain, which impacted his work as a 
computer and server system analyst.  Hearing Transcript at 3, 
5, 6, 21.  This pain slowed his work efficiency, and the 
veteran disclosed that there had been complaints at work 
about this.  Hearing Transcript at 5, 6.  The veteran noted 
that he took Tylenol for pain.  Hearing Transcript at 4.  

The veteran underwent a February 2003 VA examination of the 
right little finger, where he complained of pain and noted 
that he "loses sometime off" from his job, which required 
him to work with wires.  The VA clinician observed no obvious 
laxity of deformity of this finger, and based on these data, 
he assessed the veteran as having a normal examination and 
function of the right little finger.  An accompanying 
February 2003 VA X-ray report of the right hand discloses 
that the veteran had no evidence of a joint or bone 
abnormality.  

In May 2007, the veteran submitted to another VA examination 
of the right little finger.  At this time, the examiner noted 
that the veteran could actively adduct and abduct both little 
fingers, although he was weaker in right little finger and 
complained of pain when performing this maneuver.  The 
veteran stated that the right little finger produced pain, 
and computer-typing always caused pain.   He reported not 
being able to grip for long periods of time and that computer 
typing brings discomfort.  The veteran could not hold a glass 
for very long or throw a football.  

Upon physical examination of the right little finger, the 
veteran could make a tight fist with the right hand, but it 
hurt the right little finger, and he could make a stronger 
fist with the left hand.  The veteran had 72 degrees of 
active flexion of the distal interphalangeal joint of the 
right little finger, with about 90 degrees active flexion of 
the metacarpal phalangeal joint of the right little finger.  
He lacked actively 11 degrees of full extension of the distal 
interphalangeal joint of the right little finger, and 
actively flexed the distal interphalangeal joint to 75 
degrees.  The veteran reported tenderness to pressure or 
touch in the right little finger distal interphalangeal 
joint.  The VA examiner further indicated that "[d]uring my 
examination . . . I was not able to determine any further 
loss of range of motion of right little finger . . . 
secondary to pain from repetitious movements, any lack of 
endurance, any increase of fatigue, any weakene[d] movements 
and any incoordination."            

An accompanying May 2007 VA X-ray report indicates that the 
veteran had no arthritic changes in the right hand.       

In the veteran's August 2007 VA Form 646, his accredited 
representative noted that the veteran continued to have pain 
in the finger and thumb, especially when using the computer.  
He further advised that this impacted the veteran's work.    

b. Discussion 
The Board determines that absent ankylosis, which is not 
shown or contended, a compensable schedular rating cannot be 
granted for the veteran's right little finger disability 
under the former or current applicable rating criteria.  In 
particular, as noted above, the applicable Diagnostic Codes, 
5227 (1997) and 5230 (2007), only provide for a zero percent 
for any limitation of motion of the little finger, whether 
major or minor hand.  While the Board recognizes that the 
veteran has complained of some pain upon movement of this 
finger, an elevation to the next higher evaluation under 
DeLuca is not available, as the only rating allowable under 
the applicable rating criteria is zero percent.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (recognizing that a 
remand to the Board for further adjudication as to DeLuca 
factors of pain and functional loss was not in order where 
the veteran was in receipt of the maximum schedular 
evaluation for his service connected disability).  Other 
Diagnostic Codes are not for application, as the medical 
evidence of record does not suggest that the veteran has 
either favorable or unfavorable ankylosis of this finger.  
Accordingly, a compensable rating under the old or new 
criteria is not warranted.   

The Board recognizes the veteran's complaints of pain and 
limitation of motion of the right little finger and his 
contention that such symptoms cause significant work 
impairment.  The question of whether an extraschedular rating 
is warranted for the right 5th finger (and the right thumb) 
is addressed in the remand below. 


ORDER

An initial compensable rating for service connected status 
post ligament damage, right (major) little finger, is denied 
as a matter of law.





REMAND

Although the Board has denied the veteran's claim for a 
compensable rating for his service connected right little 
finger disability, as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), the Board must consider the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not the veteran 
raised them, including § 3.321(b)(1), which governs 
extraschedular ratings.  In the instant case, the Board finds 
that the evidence of record suggests such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2005).  There has been a showing by the 
veteran that his service-connected right little finger 
disorder has caused a marked interference with employment.  
As reflected in the November 1999 and August 2007 
correspondences, as well as his June 2001 hearing testimony, 
the veteran has indicated that this disability interferes 
with his job performance, which consists of working with 
fiber optics and computers.  Under such a circumstance, the 
criteria for submission for assignment of an extraschedular 
rating for the veteran's right little finger disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board also finds that additional development is warranted 
to address the merits of the veteran's right thumb disability 
claim.  38 C.F.R. § 19.9 (2007).  Specifically, in the most 
recent, May 2007 VA examination report, the clinician failed 
to conduct an appropriate range of motion study, as required 
by the pertinent Diagnostic Code 5228.  In particular, in 
order to assess limitation of motion of the thumb, an 
adjudicator must measure, in inches or centimeters, any gap 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2007).  The May 2007 VA examiner 
performed no such testing or analysis, and therefore, this 
examination is inadequate for the purposes of deciding this 
claim.  

Additionally, despite the veteran's reports of pain, the 
clinician found that "[d]uring my examination . . . I was 
not able to determine any further loss of range of motion of 
right little finger or right thumb secondary to pain from 
repetitious movements, any lack of endurance, any increase of 
fatigue, any weakene[d] movements and any incoordination."  
(Emphasis added).  This statement leaves the Board to wonder 
whether no such additional limitation in fact was observed or 
whether the clinician in fact was unable to conclude whether 
such additional limitation existed.  In either event, a fresh 
examination with DeLuca testing must be provided. 

Finally, the RO neglected to provide proper VCAA notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006) in relation to this claim, and therefore, it must 
do so prior to readjudication of the right thumb disability 
claim upon remand.  

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must first review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO must also provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also advise the 
veteran that evidence supportive of an 
extra-schedular rating for his right 
little finger and/or right thumb 
includes a statement from his employer 
or co-workers substantiating diminished 
work capacity or that he is no longer 
able to maintain the level of 
proficiency that his job requires.

3.  The AMC/RO must also provide a VA 
orthopedic examination to determine the 
severity of the veteran's service 
connected right thumb disability.  The VA 
examiner must review the entire claims 
file and indicate as such in his/her 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to: 

(a) State (in inches or centimeters) 
the length of any gap between the 
veteran's right thumb pad and right 
fingers, with his thumb attempting 
to oppose his fingers.  

(b) State the range of motion, 
expressed in degrees of the right 
thumb, and any additional limitation 
of motion due to pain, weakened 
movement, excess motion, excess 
fatigability or incoordination.  Any 
additional impairment on use or in 
connection with any flare-up should 
be described in terms of the degree 
of additional range of motion loss. 

4.  Thereafter, the claim for 
entitlement to an extraschedular rating 
for status post ligament damage, right 
(major) little finger and a right thumb 
disability must be referred to the VA 
Director of the Compensation and Pension 
Service for 
consideration of whether an 
extraschedular rating is warranted under 
the provisions of 38 C.F.R. § 
3.321(b)(1).  Attention is directed to 
the relevant medical evidence as well as 
the veteran's statements that his right 
little finger and right thumb 
disabilities cause difficulty in 
performance of his job. 

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran is not satisfied with the 
readjudication of the claims, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).                   


 Department of Veterans Affairs


